Citation Nr: 1234997	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued a prior denial of compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger. 

Irrespective of the RO's action in April 2008, the Board must decide whether new and material evidence sufficient to reopen the previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger has been received.  

The reopened issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 7, 2005 rating decision, the RO denied compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger.  Although the Veteran initiated an appeal of this denial by filing a Notice of Disagreement (NOD), he did not perfect an appeal of the denial by filing a substantive appeal after issuance of the Statement of the Case (SOC). 
2.  Additional evidence received since the June 2005 denial of compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final June 2005 decision is new and material, and the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger has been received.  Thus, to this extent, the Veteran's appeal is granted.  Accordingly, and in light of the complete grant of this portion of the Veteran's appeal, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.  
II.  New and Material Evidence 

In the current appeal, the Veteran contends that the amputation of the distal phalanx of his right index finger is due to the fault of VA.  In this regard, the Board notes that compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger were denied by the RO in a June 7, 2005 decision.  The Veteran received notice of the decision and of his appellate rights in a letter from the RO dated that same day.  The Veteran filed a NOD as to the denial and an SOC was issued in January 2007.  

The Veteran appears to contend that he did not receive notice of the January 2007 SOC.  See August 2007 VCAA Notice Response.  To this end, the Board notes that the January 2007 SOC was sent to the Veteran's current address of record.  The  United States Court of Appeals for Veterans Claims (Court) has held that mailing of correspondence by VA to a claimant's last known address means that correspondence was correctly addressed, stamped with the proper postage, and delivered directly into the custody of the United States Postal Service (USPS).  See Davis v. Brown, 7 Vet. App. 298 (1994). 

Indeed, the Court has held that VA may rely on the "last known address" shown of record and that the burden is on an appellant to keep VA apprised of his or her whereabouts.  Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995).  If he or she does not do so, there is no burden on the part of VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, there is nothing to suggest that the RO's January 2007 SOC was not sent in the regular and ordinary manner that correspondence is delivered into the custody of the USPS and mailed to the addressee.  Further, the SOC was not returned as undeliverable.  In addition, a copy of the SOC was provided to the Veteran's representative.

In short, bare assertions of non-receipt of United States mail without supporting evidence are insufficient to rebut the presumption of administrative regularity.  To the extent that the Veteran is challenging VA to "prove" that he did receive the SOC at issue, as a matter of law it is the Veteran who must rebut the presumption of regularity.  See Ashley and Mindenhall, both supra.  The Veteran has not done so.  Therefore, he is presumed to have received the January 2007 SOC.  As indicated above, an appeal was not perfected.  Thus, the June 2005 rating decision which denied the Veteran's claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

As discussed above, the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 was last previously considered and denied in the June 2005 rating decision.  Relevant evidence of record at the time of the June 2005 decision consisted of VA hospital records dated from February 17 - 22, 2003, a March 2005 VA opinion, and the Veteran's and his then-girlfriend's contentions.  VA hospital records show that the Veteran presented with seizures associated with withdrawal from alcohol.  Upon admission, he was noted to be a high fall risk and his gait was described as clumsy and slow.  Later that day, the Veteran's gait was described as both "unsteady" and "wobbly."  On the second day of admission, it was noted that the Veteran was "on delirium tremens prophylaxis with ativan in addition to having been loaded on dilantin."  It was further noted that padded bedrails were in place.  During the second night of admission, the Veteran got up to use the bathroom and jammed his right index finger between the bathroom door and the wall, thereby suffering an avulsion injury at the level of the distal phalanx.  Approximately two hours after the incident, the Veteran was given three Ativan for confusion.  The discharge summary contains the following notation:

[D]uring his stay he started to develop occasional confusion and fluctuating mental state manifested by disorientation, not following orders to stay in bed, wandering in the hall disoriented.  Patient was suppose to be in falling precautions but was difficult to control.  He also started to become more tremulous, drowsy, hypertensive, 140s-150s/90s, slightly tachycardic 90s-100, slightly elevated temperature 99, which was thought to be early manifestations of delirium tremens, this was managed as above till stable, patient started to improve by third day, had less tremor, became fully oriented and clear mental state, normotensive and afebrile.

The March 2005 VA opinion establishes that the examiner reviewed the February 2003 VA hospital admission records.  She stated that the "2/18/03 nursing plan of care suggested interventions included providing a physically safe hospital environment."  She further stated that the Veteran "was given a call bell, that "the bed was placed in a low position," and that he "was instructed to ask[] when assistance was needed."  The examiner opined that the injury to the Veteran's finger was not the fault of VAMC because the injury was not reasonably foreseeable.  She reasoned that the health care provider utilized the degree of care a prudent or competent person so engaged would exercise, and that there was no carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA that resulted in the Veteran's right index finger injury.

Accordingly, at the time of the denial of the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger in June 2005, the claims folder contained no competent evidence of fault on the part of VA in treating the Veteran.  Thus, the RO, in June 2005, denied the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151.  The Veteran did not perfect an appeal, and the June 2005 denial became final.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. § 20.1100 (2011). 

The relevant evidence received since the June 2005 decision consists of the Veteran's and his now-wife's contentions.  When the current claim was filed, the Veteran and his wife introduced a new theory of entitlement to compensation under 38 U.S.C.A. § 1151.  Specifically, the Veteran contends that he was overmedicated, which in turn caused him to lose his balance and fall into the hospital room door/wall, thereby resulting in the amputation of the distal phalanx of his right index finger.  Essentially, the Veteran contends that compensation pursuant to 38 U.S.C.A. § 1151 is warranted because VA failed to monitor him properly while he was in the hospital being evaluated for seizures and because VA overmedicated him during that admission.  

In this case, the Veteran has introduced an entirely new claim for compensation pursuant to 38 U.S.C.A. § 1151.  However, the ultimate basis for compensation benefits under 38 U.S.C.A. § 1151 is fault on VA for treatment of the Veteran.  This includes both a claim that VA failed to properly monitor him and that VA overmedicated him.  As both claims essentially seek to compensate the Veteran for his current right index finger disability, the Board finds that the new claim that VA overmedicated him is sufficient to reopen this previously denied claim.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  
ORDER

New and material sufficient to reopen a previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger having been received, the appeal is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  As discussed above, the Veteran was admitted to a VA hospital in February 2003 for seizures associated with withdrawal from alcohol.  While in the hospital, the Veteran got up in the middle of the night to use the bathroom and jammed his finger between the bathroom door and the wall.  This injury resulted in the amputation of the distal phalanx of his right index finger.

The Veteran claims that VA was at fault in overmedicating him to the point that he was unsteady and fell, thereby injuring his finger.  In the Veteran's initial claim, he also maintained that, while hospitalized at the VAMC in February 2003, the nurses did not properly monitor his condition.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998). 

To determine the presence of additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011). 

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

In this case, the Veteran clearly has a current additional disability-amputation of the distal phalanx of his right index finger.  Additionally, it is undisputed that the Veteran was treated by VA in February 2003.  However, the evidence is not clear as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The March 2005 VA opinion establishes that the examiner reviewed the February 2003 VA hospital admission records.  She stated that the "2/18/03 nursing plan of care suggested interventions included providing a physically safe hospital environment."  (Emphasis added).  She further stated that the Veteran "was given a call bell, that "the bed was placed in a low position," and that he "was instructed to ask[] when assistance was needed."  The examiner opined that the injury to the Veteran's finger was not the fault of VAMC because the injury was not reasonably foreseeable.  She reasoned that the health care provider utilized the degree of care a prudent or competent person so engaged would exercise and that there was no carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA that resulted in the Veteran's right index finger injury.

The Board finds that the March 2005 VA opinion is inadequate because it is not supported by clinical evidence.  On close review of the February 2003 treatment records, including nursing notes, the Board finds none that document a standard of care.  More specifically, the notes do not contain any reference to a call bell or bed position.  Nor is there any indication that the Veteran was instructed to call a nurse if he needed assistance getting out of bed.  Rather, the examiner appears to have assumed that these things were done, as indicated by her use of the word "suggested."  This is especially concerning given the fact that the Veteran was on anti-seizure and anti-anxiety medications, was a high risk for falls, and required the use of padded bedrails.

Accordingly, the Board finds that a remand is necessary to obtain another VA medical opinion in order to determine whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical or surgical treatment to the Veteran and to determine whether the proximate cause of any additional disability incurred by him here was due to an event that was not reasonably foreseeable.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective VCAA notice letter pertaining to the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger.  

2. Schedule an appropriate VA examination to determine whether any additional disability resulted from VA treating the Veteran for seizures in February 2003.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  After examining the Veteran and reviewing the claims file, the examiner should opine as to the following: 

a) Is it at least as likely as not, i.e. 50 percent or greater probability, that the Veteran sustained an additional disability as a result of treatment that he underwent at the Lexington-CDD VA Medical Center in February 2003?  If so, what is the additional disability?  In determining whether the Veteran has an additional disability, compare the Veteran's condition immediately prior to the VA treatment in question to his condition immediately following such treatment.

b) Is it at least as likely as not, i.e. 50 percent or greater probability, that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in failing to properly monitor the Veteran during his hospital admission and/or in overmedicating the Veteran?

c) Is it at least as likely as not, i.e. 50 percent or greater probability, that any additional disability was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 
      
A complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the distal phalanx of the right index finger.  If this benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


